Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending as of the reply and amendments filed on 3/21/22. Claims 21-30 have been newly added. 
The amendment to the specification to change the title is acknowledged and accepted. 
The provisional nonstatutory double patenting rejection over the claims of copending appl. 16957894 is withdrawn in consideration of the acceptance of the terminal disclaimer filed on 3/21/22.
The 103 rejections of record over Aboohi et. al., US 20170049776; over Swart et. al., US 20100184722; and over Revatio Presc. Info in view of Lalchand are withdrawn in consideration of the amendments to the claims.
Claims 1-30 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed oral liquid composition comprising about 10 mg/mL sildenafil or a pharmaceutical salt thereof; a pharmaceutically acceptable excipient; a vehicle comprising water; and an anti-foaming agent comprising simethicone, a simethicone emulsion, an organic phosphate, a paraffin oil, a stearate, a glycol, or a combination thereof, in an amount from 0.1-100 mg/mL; wherein the composition has a pH from 4-8 is not taught or suggested by the prior art. Aboohi, US 20170049776; Swart et. al., US 20100184722; and Revatio Prescribing Info., pub. 3/2014, pp. 1-30, all of previous record, represent the most relevant prior art. Aboohi, Swart, and Revatio teach liquid oral compositions comprising sildenafil in an amount of 10 mg/mL, water as a vehicle, along with pharmaceutically acceptable excipients, however, an anti-foaming agent comprising simethicone, a simethicone emulsion, an organic phosphate, a paraffin oil, a stearate, a glycol, or a combination thereof, in an amount from 0.1-100 mg/mL, is not taught or suggested. The claimed composition is therefore novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-30 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627